Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 1 of 19 PageID #: 1




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ---------------------------------------------------------------X
   DWAYNE HOLLEY,                                                     Case No. 21 CV 4681
                              Plaintiff,

           -against-                                                  COMPLAINT

   THE CITY OF NEW YORK, DETECTIVE
   PETER FERRIZZ [TAX REG. #933529],                                  JURY DEMAND
   SERGEANT ABRAHAM CRUZ [TAX REG.
   #926414], SERGEANT KENNETH DURKIN
   [TAX REG. #925228], DETECTIVE ANGELA
   R. DIORIO, and JOHN DOE AND JANE DOE
   #1-6 (the names John and Jane Doe being
   fictitious, as the true names are presently
   unknown),
                              Defendants.
   ---------------------------------------------------------------X

   Plaintiff, DWAYNE HOLLEY, by his attorney, The Law Offices of UGO UZOH, P.C.,
   complaining of the defendants herein, The City of New York, Detective Peter Ferrizz
   [Tax Reg. #933529], Sergeant Abraham Cruz [Tax Reg. #926414], Sergeant Kenneth
   Durkin [Tax Reg. #925228], Detective Angela R. Diorio, and John Doe and Jane Doe #1-
   6 (collectively, “defendants”), respectfully alleges as follows:
   1.            This is an action at law to redress the deprivation of rights secured to the
                 plaintiff under color of statute, ordinance, regulation, custom, and/or to
                 redress the deprivation of rights, privileges, and immunities secured to the
                 plaintiff by the Fourth, Fifth, Sixth, and Fourteenth Amendments to the
                 Constitution of the United States, and by Title 42 U.S.C. §1983, [and arising
                 under the law and statutes of the City and State of New York].
                                                        JURISDICTION
   2.            The jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 1983, 28
                 U.S.C. § 1343, 28 U.S.C. § 1331 and 28 U.S.C. § 1367, and under the
                 Fourth, Fifth, Sixth, and Fourteenth Amendments to the United States
                 Constitution.
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 2 of 19 PageID #: 2




   3.       As the deprivation of rights complained of herein occurred within the
            Eastern District of New York, venue is proper in this district pursuant to 28
            U.S.C. §1391 (b) and (c).
   COMPLIANCE WITH N.Y. GEN. MUN. LAW REQUIREMENTS
   4.       Plaintiff timely made and served a notice of claim upon the defendants in
            compliance with N.Y. Gen. Mun. Law § 50-e.
   5.       At least thirty days have elapsed since the service of aforesaid notice of
            claim and adjustment or payment thereof has been neglected or refused.
   6.       This action is commenced within one year and ninety days after the
            happening of the event(s) upon which the claim(s) is based.
                                              THE PARTIES
   7.       Plaintiff is and was at all times material herein a resident of the United States
            and the State of Maryland.
   8.       Defendant City of New York (“City”) is a municipal corporation duly
            organized and existing under the laws of the State of New York.
   9.       The City of New York Police Department (“NYPD”) is an agency of
            defendant City, and all officers referred to herein were at all times relevant to
            this complaint employees and agents of defendant City.
   10.      Defendant Detective Peter Ferrizz [Tax Reg. #933529] was at all times
            material herein a detective employed by the NYPD. He is named here in his
            official and individual capacities.
   11.      Defendant Sergeant Abraham Cruz [Tax Reg. #926414] was at all times
            material herein a sergeant employed by the NYPD. He is named here in his
            official and individual capacities.
   12.      Defendant Sergeant Kenneth Durkin [Tax Reg. #925228] was at all times
            material herein a sergeant employed by the NYPD. He is named here in his
            official and individual capacities.
   13.      Defendant Detective Angela R. Diorio was at all times material herein a
            detective employed by the NYPD. She is named here in her official and
            individual capacities.




                                             2
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 3 of 19 PageID #: 3




   14.      Defendants John Doe and Jane Doe #1-6 were at all times material herein
            individuals and/or officers employed by the NYPD and Queens County
            District Attorney’s office (“QCDA”). They are named here in their official
            and individual capacities.
   15.      Defendants Ferrizz, Cruz, Durkin, Diorio, and John Doe and Jane Doe #1-6
            are collectively referred to herein as “defendant officers”.
   16.      At all times material to this Complaint, the defendant officers acted towards
            plaintiff under color of the statutes, ordinances, customs, and usage of the
            State and City of New York.
   FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
   17.      That at all times relevant, and upon information and belief, the plaintiff
            owned a certain motor vehicle described as 2006 BMW with VIN
            WBANF73546CG65513 and Maryland State Registration and License Plate
            Number 4DG5429 (hereinafter “vehicle”).
   18.      On or about January 22, 2019, at approximately 3:00 p.m., the vehicle was
            operated by plaintiff’s brother, Tony Holley.
   19.      On or about January 22, 2019, while the vehicle was operated by Tony,
            defendant officers, acting in concert, stopped Tony and, thereafter, seized
            and/or impounded the vehicle.
   20.      Immediately upon learning about the seizure, the plaintiff contacted
            defendant officers by telephone on or about January 23, 2019, and informed
            them that he is or was the owner of the vehicle.
   21.      Plaintiff inquired as to the reason for the seizure.
   22.      Defendant officers refused to respond to the plaintiff’s inquiry.
   23.      Defendant officers indicated that they were conducting an investigation into
            a purported robbery incident which allegedly occurred on January 16, 2019.
   24.      Defendant officers then falsely claimed that the plaintiff was the perpetrator
            of the alleged robbery incident.
   25.      Plaintiff duly informed the defendant officers that he could not have
            committed any crime in New York on January 16, 2019 because he was in
            Maryland at all times on January 16, 2019.



                                               3
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 4 of 19 PageID #: 4




   26.      Plaintiff also had several other telephone discussions with defendant officers
            after January 23, 2019, during which he provided them with a series of
            information indicating that he was in Maryland on January 16, 2019.
   27.      Upon information and belief, defendant officers had earlier issued an
            Investigation Card (“I-Card”) against the plaintiff on January 22, 2019,
            naming him as a suspect in connection with the alleged robbery.
   28.      Defendant officers did also issue an I-Card against the plaintiff’s brother,
            Jeffy Holley, on January 17, 2019, concluding that they had probable cause
            to arrest him as the perpetrator of the alleged robbery.
   29.      Upon information and belief, multiple individuals did identify Jeffy as the
            perpetrator of the alleged incident.
   30.      Upon information and belief, defendant officers interviewed several
            witnesses after the alleged robbery, and conducted multiple photo array
            proceedings including photos of Tony, Jeffy, and the plaintiff in each and
            every such proceeding.
   31.      Defendant officers seem to indicate that they conducted a similar
            impermissibly suggestive photo array proceeding on or about February 9,
            2019, including photos of the three brothers who resemble each other in a
            photo array which was viewed by an individual named Yousef Zaghari.
   32.      According to defendant officers, Zaghari, after viewing the suggestive photo
            array, allegedly identified the plaintiff as the perpetrator of the alleged
            robbery incident.
   33.      Relying upon the purported identification from the highly suggestive photo
            array, and without making any attempt to investigate the information
            provided by the plaintiff that formed the bases of his alibi, defendant officers
            concluded that they had probable cause to arrest the plaintiff as the
            perpetrator of the alleged robbery and immediately issued an I-Card for his
            arrest.
   34.      On or about March 8, 2019, defendant officers met with prosecutors
            employed by the Queens County District Attorney’s Office.




                                             4
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 5 of 19 PageID #: 5




   35.      During this meeting, defendant officers falsely stated to the prosecutors,
            among other things, that the plaintiff was the perpetrator of the alleged
            robbery incident.
   36.      Defendant officers requested the prosecutors to obtain an arrest warrant for
            the plaintiff’s arrest.
   37.      Defendant officers later forwarded to the prosecutors their falsified police
            records and reports.
   38.      Relying upon the police records, reports and statements, the prosecutors
            initiated criminal actions against the plaintiff.
   39.      On or about March 11, 2019, the prosecutors filed a felony complaint sworn
            to by defendant officers falsely charging the plaintiff with N.Y. PL
            160.15(2) ‘Robbery in the first degree’, N.Y. PL 160.10(1) ‘Robbery in the
            second degree’, N.Y. PL 160.10(2)(a) ‘Robbery in the second degree’, N.Y.
            PL 120.05(2) ‘Assault in the second degree’, N.Y. PL 145.05 ‘Criminal
            mischief in the third degree’, N.Y. PL 155.30(8) ‘Grand larceny in the fourth
            degree’, N.Y. PL 145.00(1) ‘Criminal mischief in the fourth degree’, and
            N.Y. PL 265.01(2) ‘Criminal possession of a weapon in the fourth degree’.
   40.      Upon information and belief, on or about March 11, 2019, the prosecutors
            obtained a warrant for the plaintiff’s arrest.
   41.      Subsequently, defendant officers served the arrest warrant upon the State of
            Maryland seeking the plaintiff’s extradition to New York as a fugitive from
            justice.
   42.      On or about March 19, 2019, at approximately 9:00 a.m., the plaintiff was
            arrested at his home in Maryland on the basis of the arrest warrant.
   43.      Plaintiff was detained in Maryland until on or about April 3, 2019, when he
            was extradited to New York.
   44.      On or about April 4, 2019, plaintiff was arraigned upon the aforesaid felony
            complaint sworn to by defendant officers falsely charging him with multiple
            crimes.
   45.      Bail was set in the amount of $50,000.00 to secure the plaintiff’s release.




                                              5
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 6 of 19 PageID #: 6




   46.      Because plaintiff could not make bail, plaintiff was transported to the Vernon
            C. Bain Correctional Center, and was incarcerated until on or about April 8,
            2019, after his family were able to post bail on his behalf.
   47.      Plaintiff was required to return to the criminal court to defend the false
            charges levied against him.
   48.      Plaintiff subsequently appeared before the criminal court on multiple
            occasions to defend the false charges levied against him.
   49.      The prosecutors subsequently investigated the information provided by the
            plaintiff that formed the bases of his alibi and concluded that the plaintiff
            was in Maryland on January 16, 2019, and could not have committed any
            crimes in New York on said date.
   50.      On or about August 8, 2019, the false charges levied against the plaintiff
            were summarily dismissed.
   51.      During the period of his detention, the plaintiff became depressed, and has
            since been diagnosed with chest pains and post traumatic stress disorder.
   52.      Following his release, the plaintiff requested the defendants to release the
            vehicle to him.
   53.      Defendants refused to release the vehicle to the plaintiff until sometime in
            2020.
   54.      That each and every officer who responded to and/or was present at the
            location of the arrest and/or at the precinct or station house knew and was
            fully aware that the plaintiff did not commit any crime or offense, and had a
            realistic opportunity to intervene to prevent the harm detailed above from
            occurring.
   55.      Nonetheless, defendant officers did absolutely nothing to discourage and
            prevent the harm detailed above from occurring and failed to intervene.
   56.      As a result of the aforesaid actions by the defendants, plaintiff suffered and
            continues to suffer emotional distress, fear, embarrassment, humiliation,
            shock, discomfort, loss of liberty, loss of rights to familial association, wages
            and financial losses, pain and damage, and damage to reputation.




                                             6
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 7 of 19 PageID #: 7




   FIRST CAUSE OF ACTION: FALSE ARREST - against defendant officers
   57.      By this reference, plaintiff incorporates each and every allegation and
              averment set forth in paragraphs 1 through 56 of this complaint as though
              fully set forth herein.
   58.        Defendant officers arrested the plaintiff without probable cause or reasonable
              grounds.
   59.        The conduct of defendant officers, as described herein, amounted to false
              arrest.
   60.        Such conduct described herein violated plaintiff’s rights under 42 U.S.C. §
              1983 and the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United
              States Constitution.
   61.        Consequently,     plaintiff   has       been   damaged   and   hereby   demands
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
   SECOND CAUSE OF ACTION: MALICIOUS PROSECUTION - against defendant
   officers
   62.      By this reference, plaintiff incorporates each and every allegation and
              averment set forth in paragraphs 1 through 61 of this complaint as though
              fully set forth herein.
   63.        Defendant officers forwarded to the prosecutors their falsified records and
              statements.
   64.        Relying upon the records and statements, the prosecutors initiated criminal
              actions against the plaintiff.
   65.        Plaintiff was arraigned on a felony complaint sworn to by defendant officers
              falsely charging the plaintiff with crimes.
   66.        Plaintiff was required to, and did, appear in court to defend himself from the
              false charges levied against him with malice by defendants.
   67.        Because of the conduct of the defendants, plaintiff was maliciously
              prosecuted.
   68.        Eventually, the criminal proceedings terminated in plaintiff’s favor.
   69.        The conduct of defendant officers, as described herein, amounted to
              malicious prosecution.



                                                  7
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 8 of 19 PageID #: 8




   70.        Such conduct described herein violated plaintiff’s rights under 42 U.S.C. §
              1983 and the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United
              States Constitution.
   71.        Consequently,     plaintiff   has       been   damaged   and   hereby   demands
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
   THIRD CAUSE OF ACTION: FABRICATION OF EVIDENCE AND DENIAL OF
   RIGHT TO A FAIR TRIAL - against defendant officers
   72.      By this reference, plaintiff incorporates each and every allegation and
              averment set forth in paragraphs 1 through 71 of this complaint as though
              fully set forth herein.
   73.        Defendant officers manufactured evidence of criminality against the plaintiff
              likely to influence a jury’s decision which the prosecutors relied upon to
              initiate criminal actions against the plaintiff.
   74.        The plaintiff was deprived of his liberty as a result.
   75.        The conduct of defendant officers, as described herein, amounted to
              fabrication of evidence and denial of right to a fair trial.
   76.        Such conduct described herein violated plaintiff’s rights under 42 U.S.C. §
              1983 and the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United
              States Constitution.
   77.        Consequently,     plaintiff   has       been   damaged   and   hereby   demands
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
   FOURTH CAUSE OF ACTION: UNREASONABLE SEARCH & SEIZURE - against
   defendant officers
   78.         By this reference, plaintiff incorporates each and every allegation and
              averment set forth in paragraphs 1 through 77 of this complaint as though
              fully set forth herein.
   79.        Defendant officers unlawfully subjected the plaintiff to an illegal search of
              his person and property.
   80.        The conduct of defendant officers, as described herein, amounted to
              unreasonable searches and seizures.



                                                  8
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 9 of 19 PageID #: 9




   81.        Such conduct described herein violated plaintiff’s rights under 42 U.S.C. §
              1983 and the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United
              States Constitution.
   82.        Consequently,     plaintiff   has       been   damaged   and   hereby   demands
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
   FIFTH CAUSE OF ACTION: EXCESSIVE USE OF FORCE - against defendant
   officers
   83.      By this reference, plaintiff incorporates each and every allegation and
              averment set forth in paragraphs 1 through 82 of this complaint as though
              fully set forth herein.
   84.        The plaintiff was tightly handcuffed during his detention, and was subjected
              to unreasonable use of force.
   85.        The conduct of defendant officers, as described herein, amounted to
              excessive use of force.
   86.        Such conduct described herein violated plaintiff’s rights under 42 U.S.C. §
              1983 and the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United
              States Constitution.
   87.        Consequently,     plaintiff   has       been   damaged   and   hereby   demands
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
   SIXTH CAUSE OF ACTION: UNLAWFUL ENTRY - against defendant officers
   88.      By this reference, plaintiff incorporates each and every allegation and
              averment set forth in paragraphs 1 through 87 of this complaint as though
              fully set forth herein.
   89.        The conduct of defendant officers, as described herein, amounted to unlawful
              entry.
   90.        Such conduct described herein violated plaintiff’s rights under 42 U.S.C. §
              1983 and the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United
              States Constitution.




                                                  9
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 10 of 19 PageID #: 10




    91.        Consequently,     plaintiff   has        been   damaged   and   hereby   demands
               compensatory and punitive damages in an amount to be proven at trial
               against each of the defendants, individually and severally.
    SEVENTH CAUSE OF ACTION: UNREASONABLE DETENTION - against defendant
    officers
    92.      By this reference, plaintiff incorporates each and every allegation and
               averment set forth in paragraphs 1 through 91 of this complaint as though
               fully set forth herein.
    93.        Defendant officers knew fully well that the plaintiff was not implicated in
               any crime but refused to release him from his unlawful detention.
    94.        Defendant officers denied plaintiff his due process right to be free from
               continued detention after it was or should have been known that plaintiff was
               entitled to release.
    95.        The conduct of defendant officers, as described herein, amounted to
               unreasonable detention.
    96.        Such conduct described herein violated plaintiff’s rights under 42 U.S.C. §
               1983 and the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United
               States Constitution.
    97.        Consequently,     plaintiff   has        been   damaged   and   hereby   demands
               compensatory and punitive damages in an amount to be proven at trial
               against each of the defendants, individually and severally.
    EIGHTH CAUSE OF ACTION: DENIAL OF RIGHT TO EQUAL PROTECTION -
    against defendant officers
    98.         By this reference, plaintiff incorporates each and every allegation and
               averment set forth in paragraphs 1 through 97 of this complaint as though
               fully set forth herein.
    99.        Defendant officers routinely engage in racial profiling, and refused to
               conduct any investigations concerning the information provided by the
               plaintiff that formed the bases of his alibi simply because the plaintiff, who is
               black, is a member of a racial/ethnic minority group.




                                                   10
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 11 of 19 PageID #: 11




    100.       Such conduct described herein violated plaintiff’s rights under 42 U.S.C. §
               1983 and the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United
               States Constitution.
    101.       Consequently,     plaintiff   has        been   damaged   and   hereby   demands
               compensatory and punitive damages in an amount to be proven at trial
               against each of the defendants, individually and severally.
    NINTH CAUSE OF ACTION: FAILURE TO INTERVENE - against defendant officers
    102.    By this reference, plaintiff incorporates each and every allegation and
               averment set forth in paragraphs 1 through 101 of this complaint as though
               fully set forth herein.
    103.       That each and every officer and/or individual who responded to, had any
               involvement and/or was present at the location of the arrest, assault and/or
               incident described herein knew and was fully aware that plaintiff did not
               commit any crime or offense, and had a realistic opportunity to intervene to
               prevent the harm detailed above from occurring.
    104.       Nonetheless, defendant officers did absolutely nothing to discourage and
               prevent the harm detailed above from occurring and failed to intervene.
    105.       Such conduct described herein violated plaintiff’s rights under 42 U.S.C. §
               1983 and the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United
               States Constitution.
    106.       Consequently,     plaintiff   has        been   damaged   and   hereby   demands
               compensatory and punitive damages in an amount to be proven at trial
               against each of the defendants, individually and severally.
    TENTH          CAUSE           OF           ACTION:          FAILURE           TO
    TRAIN/SUPERVISE/DISCIPLINE/SCREEN AND MUNICIPAL POLICY - against
    defendant City
    107.       By this reference, plaintiff incorporates each and every allegation and
               averment set forth in paragraphs 1 through 106 of this complaint as though
               fully set forth herein.
    108.       Defendant City of New York, acting through NYPD, had actual and/or de
               facto policies, practices, customs and/or usages of failing to properly train,
               supervise or discipline its police officers concerning correct practices in



                                                   11
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 12 of 19 PageID #: 12




             conducting investigations, the use of force, interviewing of witnesses and
             informants, assessment of the credibility of witnesses and informants,
             reasonable search of individuals and/or their properties, the seizure, voucher
             and/or release of seized properties, obligation not to promote or condone
             perjury and/or assist in the prosecution of innocent persons and obligation to
             effect an arrest only when probable cause exists for such arrest. In addition,
             defendant City had actual and/or de facto policies, practices, customs and/or
             usages of failing to properly screen its prospective police officers for mental
             fitness, history of misconduct, good moral character and propensity for
             violence.
    109.     Defendant City of New York, acting through aforesaid NYPD, had actual
             and/or de facto policies, practices, customs and/or usages of wrongfully
             arresting,    illegally   stopping,    frisking,   searching,   seizing,   abusing,
             humiliating, degrading and/or maliciously prosecuting individuals who are
             members of racial/ethnic minority groups such as plaintiff on the pretext that
             they were involved in robbery, narcotics, drugs, guns and/or other illicit
             activities.
    110.     Further, the existence of the aforesaid unconstitutional policies, practices,
             customs and/or usages may be inferred from repeated occurrences of similar
             wrongful conduct.
    111.     For example, in Floyd v. City of New York, 813 F. Supp. 2d 417, 422
             (S.D.N.Y. 2011), the Southern District of New York observed that the City
             of New York had been accused of racial profiling on multiple occasions and
             that it had settled at least one of the lawsuits brought against it concerning
             racial profiling.
    112.     In Ligon v. City of New York, 925 F. Supp. 2d 478 (S.D.N.Y. 2013), the
             Court determined that the City of New York, acting through the NYPD,
             engages in unlawful stop and frisk. See also Davis v. City of New York, 959
             F. Supp. 2d 324 (S.D.N.Y. 2013) (same).
    113.     In Jones v. City of New York, 603 Fed. Appx. 13 (2d Cir. 2015), Police
             Officer David Rodriguez arrested the plaintiff in that matter, Javier Jones,



                                               12
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 13 of 19 PageID #: 13




             merely because he was allegedly informed that Mr. Jones was in the
             company of another individual named Frantz Machon who did allegedly
             display a weapon.
    114.     Officer Rodriguez was questioned at his deposition as to whether it is
             NYPD’s policy to charge all members of a group with criminal possession of
             a weapon when only one group member is alleged to have possessed a
             firearm.
    115.     Officer Rodriguez, as the Second Circuit observed, testified that although
             NYPD “does not have an official policy of charging all members of a group
             with criminal possession of a weapon when only one group member is
             alleged to have possessed a firearm, [] ‘That is what we do.’” Jones, 603
             Fed. Appx. at 15.
    116.     Officer Rodriguez did further elaborate that “It is like an accomplice to the
             person with the firearm[]” and that “the normal procedure is when you have
             a situation like this, everyone gets charged with the firearm because we are
             going off on what the victim said . . . if the victim said that [Machon] had a
             firearm, that is going to be the charge for everyone.”
    117.     As the plaintiff in Jones successfully argued before the Second Circuit,
             Officer Rodriguez’s testimony shows that he “is unaware that he does not
             have probable cause to arrest a mere bystander[]” which shows that “he has
             not been trained on this issue by the City [and NYPD].”
    118.     Here, as was true in Jones, the City has failed to train defendant officers and
             has failed to instill in them the fact that they lack probable cause to arrest an
             individual such as the plaintiff who merely requested defendants to return his
             vehicle and there was no evidence connecting the plaintiff to any crime or
             offense.
    119.     Defendant City has settled numerous lawsuits in this district against several
             police officers assigned to the NYPD alleging, among other things, that the
             police officers falsely arrested the plaintiffs without probable cause. See,
             e.g., Trevonne King v. City of New York (19 CV 3361); Shaheim Rogers v.
             City of New York (19 CV 3360); Mondaray Whitaker v. City of New York (18



                                             13
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 14 of 19 PageID #: 14




             CV 6897); Warren Monk v. City of New York (18 CV 6458); Sianna Stewart
             v. City of New York (18 CV 4841); Justin Baker v. City of New York (17 CV
             4493); Tony Holley v. City of New York (17 CV 278); Eric Davis v. City of
             New York (16 CV 385); Jimmy Wilson v. City of New York (15 CV 6326);
             Donnell Jackson v. City of New York (15 CV 4109); Crystal Whitfield v. City
             of New York (14 CV 6085).
    120.     Aside from the cases which have already been settled, there are numerous
             lawsuits pending in the federal and state courts against several officers
             assigned to the NYPD alleging, among other things, that the officers
             fabricated evidence, and falsely arrested the plaintiffs without probable
             cause.
    121.     Despite the numerous complaints of civil rights violations described
             hereinabove, there has been no meaningful attempt on the part of defendant
             City to forestall further incidents and/or even to investigate claims that police
             routinely fabricate identification evidence, arrest innocent citizens without
             probable cause, use excessive force in the arrest of innocent citizens and
             routinely subject innocent citizens to unreasonable searches and seizures.
    122.     As a result of defendant City’s failure to properly train, supervise or
             discipline its police officers, defendant officers unlawfully arrested the
             plaintiff, incarcerated him, abused and/or assaulted the plaintiff, and
             subjected him to unreasonable searches and seizures.
    123.     Defendant City of New York maintained the above described policies,
             practices, customs or usages knowing fully well that the policies, practices,
             customs or usages lead to improper conduct by its police officers and
             employees. In failing to take any corrective actions, defendant City acted
             with deliberate indifference, and its failure was a direct and proximate cause
             of plaintiff’s injuries as described herein.
    124.     The actions of defendants, acting under color of State law, deprived plaintiff
             of his due process rights, and rights, remedies, privileges, and immunities
             under the laws and Constitution of the United States, treatise, ordinances,
             customary international law and norms, custom and usage of a right; in



                                              14
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 15 of 19 PageID #: 15




               particular, the right to be secure in his person and property, to be free from
               abuse of process, the excessive use of force and the right to due process.
    125.       By these actions, defendants have deprived plaintiff of rights secured by
               treatise, ordinances, customary international law and norms, custom and
               usage of a right, and the Fourth, Fifth, Sixth, and Fourteenth Amendments to
               the United States Constitution, in violation of 42 U.S.C. § 1983.
    ELEVENTH CAUSE OF ACTION: NEW YORK STATE CONSTITUTION, ARTICLE
    I, §§ 5, 6, 8, 11 & 12 - against defendants
    126.           By this reference, plaintiff incorporates each and every allegation and
               averment set forth in paragraphs 1 through 125 of this complaint as though
               fully set forth herein.
    127.       By reason of the foregoing, and by arresting, detaining and imprisoning
               plaintiff without probable cause or reasonable suspicion, and harassing and
               assaulting him and depriving him of due process and equal protection of
               laws, defendants deprived plaintiff of rights, remedies, privileges, and
               immunities guaranteed to every New Yorker by Article I, § 5 (prohibiting
               cruel and unusual punishments), Article 1, § 6 (providing for due process),
               Article 1, § 8 (guaranteeing freedom of speech), Article 1, § 11 (prohibiting
               discrimination in civil rights and providing for equal protection of laws) &
               Article I, § 12 (prohibiting unreasonable searches & seizures) of the New
               York Constitution.
    128.       In addition, the individual officers conspired among themselves and
               conspired with other individuals to deprive plaintiff of his constitutional
               rights secured by Article I, §§ 5, 6, 8, 11 & 12 of the New York Constitution,
               and took numerous overt steps in furtherance of such conspiracy, as set forth
               above.
    129.       The individual officers acted under pretense and color of state law and in
               their individual and official capacities and within the scope of their
               respective employments as officers, agents, or employees. The individual
               officers’ acts were beyond the scope of their jurisdiction, without authority
               of law, and in abuse of their powers. The individual officers acted willfully,
               knowingly, and with the specific intent to deprive plaintiff of his


                                              15
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 16 of 19 PageID #: 16




               constitutional rights secured by Article I, §§ 5, 6, 8, 11 & 12 of the New
               York Constitution.
    130.       Defendants, their officers, agents, servants, and employees were responsible
               for the deprivation of plaintiff’s state constitutional rights.
    TWELFTH CAUSE OF ACTION: TORTS (FALSE ARREST/IMPRISONMENT) -
    against defendants
    131.        By this reference, plaintiff incorporates each and every allegation and
               averment set forth in paragraphs 1 through 130 of this complaint as though
               fully set forth herein.
    132.       The conduct of the defendants, as described herein, amounted to false
               arrest/imprisonment.
    133.       Consequently,     plaintiff   has        been   damaged   and     hereby   demands
               compensatory and punitive damages in an amount to be proven at trial
               against each of the defendants, individually and severally.
    THIRTEENTH CAUSE OF ACTION: TORTS (MALICIOUS PROSECUTION) -
    against defendants
    134.        By this reference, plaintiff incorporates each and every allegation and
               averment set forth in paragraphs 1 through 133 of this complaint as though
               fully set forth herein.
    135.       Based on the false testimony of defendants, the prosecutors initiated criminal
               actions against the plaintiff.
    136.       Plaintiff was required to, and did, appear in court on multiple occasions to
               defend himself from the false charges levied against him with malice by
               defendants.
    137.       Eventually, the criminal proceedings terminated in plaintiff’s favor.
    138.       Because of the conduct of the defendants, plaintiff was maliciously
               prosecuted for a lengthy period of time.
    139.       Consequently,     plaintiff   has        been   damaged   and     hereby   demands
               compensatory and punitive damages in an amount to be proven at trial
               against each of the defendants, individually and severally.




                                                   16
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 17 of 19 PageID #: 17




    FOURTEENTH CAUSE OF ACTION: TORTS (ASSAULT AND BATTERY) - against
    defendants
    140.       By this reference, plaintiff incorporates each and every allegation and
               averment set forth in paragraphs 1 through 139 of this complaint as though
               fully set forth herein.
    141.       By reason of and as a consequence of the conduct of defendant officers,
               plaintiff sustained injuries with the accompanying pain.
    142.       The conduct of the defendants, as described herein, amounted to assault and
               battery.
    143.       Consequently,     plaintiff   has        been   damaged   and   hereby   demands
               compensatory and punitive damages in an amount to be proven at trial
               against each of the defendants, individually and severally.
    FIFTEENTH CAUSE OF ACTION: TORTS (TRESPASS) - against defendants
    144.     By this reference, plaintiff incorporates each and every allegation and
               averment set forth in paragraphs 1 through 143 of this complaint as though
               fully set forth herein.
    145.       Defendants unlawfully entered into plaintiff’s premises.
    146.       Defendants performed an unlawful search of the premises, and subjected
               plaintiff to an unreasonable search and seizure.
    147.       The conduct of defendants, as described herein, amounted to trespass.
    148.       Consequently,     plaintiff   has        been   damaged   and   hereby   demands
               compensatory and punitive damages in an amount to be proven at trial
               against each of the defendants, individually and severally.
    SIXTEENTH CAUSE OF ACTION: TORTS (NEGLIGENT AND INTENTIONAL
    INFLICTION OF EMOTIONAL DISTRESS) - against defendants
    149.     By this reference, plaintiff incorporates each and every allegation and
               averment set forth in paragraphs 1 through 148 of this complaint as though
               fully set forth herein.
    150.       The defendants engaged in extreme and outrageous conduct, intentionally
               and recklessly causing severe emotional distress to plaintiff.
    151.       Plaintiff’s emotional distress has damaged his personal and professional life
               because of the severe mental pain and anguish which were inflicted through




                                                   17
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 18 of 19 PageID #: 18




              deliberate and malicious actions including the arrest, assault, detention and
              imprisonment by defendants.
    152.      Consequently,     plaintiff   has        been   damaged   and   hereby   demands
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
    SEVENTEENTH CAUSE OF ACTION: NEGLIGENT HIRING AND RETENTION OF
    EMPLOYMENT SERVICES - against defendant City
    153.    By this reference, plaintiff incorporates each and every allegation and
              averment set forth in paragraphs 1 through 152 of this complaint as though
              fully set forth herein.
    154.      Upon information and belief, defendant City failed to properly train,
              supervise or discipline its agents, servants, employees, officers and/or
              representatives, including the defendant officers, concerning correct
              practices in conducting investigations, the proper identification procedures,
              the proper use of force, obligation not to promote or condone perjury and/or
              assist in the prosecution of innocent persons and obligation to effect an arrest
              only when probable cause exists for such arrest.
    155.      Upon information and belief, defendant City failed to properly screen, hire
              and/or retain the defendant officers.
    156.      Upon information and belief, defendant City, through its various agencies
              and departments including the defendants in this action, owed a duty of care
              to plaintiff to prevent the physical and mental abuse sustained by plaintiff.
    157.      Upon information and belief, defendant City, through its various agencies
              and departments including the defendants in this action, owed a duty of care
              to plaintiff because under the same or similar circumstances a reasonable,
              prudent and careful person should have anticipated that an injury to plaintiff
              or to those in a like situation would probably result from such conduct
              described herein.
    158.      Upon information and belief, defendant City knew or should have known
              through the exercise of reasonable diligence that defendant officers were not
              prudent and were potentially dangerous.




                                                  18
Case 1:21-cv-04681-ENV-JRC Document 1 Filed 08/19/21 Page 19 of 19 PageID #: 19




    159.        Upon information and belief, defendant City’s negligence in screening,
                hiring and retaining defendant officers proximately caused plaintiff’s
                injuries.
    WHEREFORE, plaintiff respectfully prays judgment as follows:
           a.      For compensatory damages against all defendants in an amount to be
                   proven at trial;
           b.      For exemplary and punitive damages against all defendants in an amount
                   to be proven at trial;
           c.      For costs of suit herein, including plaintiff’s reasonable attorney’s fees;
                   and;
           d.      For such other and further relief as the court deems proper.
    DEMAND FOR TRIAL BY JURY
       Pursuant to Rule 38 (b) of the Federal Rules of Civil Procedure, plaintiff demands a
       trial by jury.
    Dated: Brooklyn, New York
           August 19, 2021

                                            UGO UZOH, P.C.



                                            ___________________________
                                      By:   Ugochukwu Uzoh
                                            Attorney for the Plaintiff
                                            56 Willoughby Street, Third Floor
                                            Brooklyn, N.Y. 11201
                                            Tel. No: (718) 874-6045
                                            Fax No: (718) 576-2685
                                            Email: u.ugochukwu@yahoo.com




                                                 19
